 



Exhibit 10.13
Amendment to
American Reprographics Company
2005 Employee Stock Purchase Plan
Effective September 29, 2006, the American Reprographics Company 2005 Employee
Stock

Purchase Plan, as adopted on January 10, 2005 by the Board of Directors of
American

Reprographics Company, is amended by restating section 7(c) thereof to read as
follows:

      (c)        In connection with each Offering made under the Plan, the Board
may specify a maximum number of shares of Common Stock that may be purchased by
any Participant on any Purchase Date during such Offering. In connection with
each Offering made under the Plan, the Board may specify a maximum aggregate
number of shares of Common Stock that may be purchased by all Participants
pursuant to such Offering. In addition, in connection with each Offering that
contains more than one Purchase Date, the Board may specify a maximum aggregate
number of shares of Common Stock that may be purchased by all Participants on
any Purchase Date under the Offering. Notwithstanding anything to the contrary,
during any calendar year, no Participant may purchase under this Plan in excess
of the lesser of (i) 400 shares of Common Stock, or (ii) a number of shares of
Common Stock having an aggregate Fair Market Value (determined on the date of
the purchase(s)) of $25,000.





--------------------------------------------------------------------------------



 



Amendment to
American Reprographics Company
2005 Employee Stock Purchase Plan
Offering Document
Effective September 29, 2006, the offering document for the American
Reprographics
Company 2005 Employee Stock Purchase Plan, as adopted on January 10, 2005 and
amended and restated on December 20, 2005, by the Board of Directors of American
Reprographics Company, is amended by restating section 3(d) thereof to read as
follows:
(d) The maximum aggregate number of shares of Common Stock available to be
purchased by all Participants on a Purchase Date will be the number of shares of
Common Stock then remaining available under the Plan. If the aggregate purchase
of shares of Common Stock upon exercise of Purchase Rights granted under the
Offering would exceed the maximum aggregate number of shares available, the
Board shall make a pro rata allocation of the shares available in a uniform and
equitable manner. Notwithstanding anything to the contrary, during any calendar
year, no Participant may purchase under this Plan in excess of the lesser of
(i) 400 shares of Common Stock, or (ii) a number of shares of Common Stock
having an aggregate Fair Market Value (determined on the date of the
purchase(s)) of $25,000.

